Citation Nr: 0816969	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  The veteran also served in the United States 
Army Reserves from December 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and Board remand.  


FINDING OF FACT

The veteran's current bilateral hearing loss began many years 
after service and is not shown by the medical evidence of 
record to be related to his military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letters dated in January 2006 and March 2006 advised the 
veteran of the foregoing elements of the notice requirement.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends that he has bilateral hearing loss due 
to inservice exposure to acoustic trauma while working as a 
medic.  During an October 2007 Board hearing, the veteran 
testified that he was exposed to grenade explosions, fixed 
charges, machine gun fire, M-1 fire, Browning Automatic Rifle 
fire, and 106 recoilless rifle fire.  He stated that he was 
assigned to the armored unit where he drove M-41, M-48, and 
M-60 tanks, and anti-tank Jeeps.  He indicated that he was 
not provided with any hearing protection, and he could not 
recall whether he underwent an audiological examination upon 
separation from service.  He reported that he first noticed 
hearing loss during service.  The veteran also testified that 
he worked as a truck mechanic for 31 years after service.  He 
stated that he underwent audiological examinations each year 
at work, which he indicated showed hearing loss.  However, 
the veteran's employment records are not available.

The veteran's service medical records are absent any 
complaints, treatment, or diagnosis for ear problems, 
including hearing loss.  The veteran's August 1961 entrance 
examination reported pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
-
-10 (-5)
LEFT
-5 (10)
-10 (0)
-5 (5)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

Upon service separation in September 1963, an audiogram shows 
that the auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
-
5 (10)

Therefore, the veteran's hearing was normal in both ears upon 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (the threshold for normal hearing is from 0 
to 20 decibels).   

In March 2006, a VA audiological examination was conducted.  
The report noted the veteran's complaints of hearing loss, 
and indicated that the veteran reported that he has the 
greatest difficulty hearing in the presence of background 
noise.  The veteran also reported noise exposure inservice 
from bombs, hand grenades, recoil-less rifles, and tanks.  He 
stated that there was a lot of "boom, boom, boom" all the 
time.  He denied any recreational noise exposure.  The 
veteran also denied any noise exposure in his career after 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
90
100
LEFT
30
30
45
100
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The examiner stated that these findings revealed a mild 
steeply sloping to profound sensorineural hearing loss, 
bilaterally.  The VA examiner concluded that it was less 
likely as not that the veteran's bilateral hearing loss was a 
result of exposure to noise in military service because the 
veteran had normal hearing sensitivity, bilaterally, at 
separation.

VA treatment records from June 2006 to June 2007 reveal that 
impressions for a trial of hearing aid amplification were 
taken in June 2006.  Otherwise, the treatment records are 
negative for any complaints of or treatment for bilateral 
hearing loss.

Pursuant to Board remand, in February 2008, another VA 
audiological examination was conducted.  The report noted the 
veteran's complaints of hearing loss, and indicated that the 
veteran reported that he had the greatest difficulty hearing 
conversations.  The veteran also reported inservice noise 
exposure from artillery, bombs, hand grenades, recoilless 
rifles, and tanks.  He denied any recreational noise exposure 
and stated that, after service, he worked as a truck 
mechanic.  The veteran also reported a family history of 
hearing loss in his father, who developed hearing loss later 
in life.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
85
95
LEFT
30
30
50
105
105+

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The examiner stated that these findings revealed normal 
hearing for the low to mid frequencies and sloping to a 
severe to profound high frequency sensorineural hearing loss.  
The VA examiner concluded that it was less likely as not that 
the veteran's bilateral hearing loss was a result of exposure 
to noise in military service because it was most likely that 
the veteran's current hearing loss was related to civilian 
noise exposure and presbycusis.  The examiner noted that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift which disappears in 16 to 
48 hours after exposure to loud noise.  Impulse sounds may 
also damage the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
can also damage the structure of the hair cells resulting in 
hearing loss.  If the hearing loss does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  The VA examiner concluded that, since 
the damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence shows bilateral hearing loss for VA 
purposes under the provisions of 38 C.F.R. § 3.385.  
Nevertheless, there is no evidence that the veteran's current 
bilateral hearing loss was present to a compensable degree 
within one year following separation from service.  
Accordingly, service connection for bilateral hearing loss on 
a presumptive basis is not warranted.  In addition, there is 
no medical evidence that the veteran's current bilateral 
hearing loss is related to his military service.  See 
Hickson, 12 Vet. App. at 253.  Therefore, service connection 
for bilateral hearing loss on a direct basis is not 
warranted.

The veteran has submitted his own lay statements and 
testimony in support of his contention that his current 
hearing loss is related to the acoustic trauma he experienced 
inservice.  The Board acknowledges that the veteran can 
provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experiences.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not a physician, his statements are not competent 
evidence that his current hearing loss is the result of his 
military service or to any incident therein, over 44 years 
ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The only medical opinions of record state that the veteran's 
current hearing loss is not related to his military service.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the veteran's current bilateral hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for this disorder is over 43 
years after his period of service had ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for 
hearing loss is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


